Case 2:21-cv-10225-NGE-DRG ECF No. 19, PageID.192 Filed 09/10/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


ANTHONY CRAIG WEST,

            Plaintiff.
                                                    CASE NO. 2:21-cv-10225
v.
                                                    HON. NANCY G. EDMUNDS
UNKNOWN AFRICAN AMERICAN NURSE,
NURSE FENRICK, ROSLYN JINDALL,
DR. WEBSTER, DR. JHONG CHOI, and
JANET CAMPBELL,

          Defendants.
_______________________________________/

      ORDER DENYING PLAINTIFF’S MOTIONS FOR DEFAULT
         JUDGMENT (ECF Nos. 8 AND 9) AND PLAINTIFF’S
     REQUEST TO DIRECT SERVICE OF THE MOTIONS (ECF No. 7)

                                 I. Introduction

      This is pro se civil rights action under 42 U.S.C. § 1983. Plaintiff is a state

prisoner at the Gus Harrison Correctional Facility in Adrian, Michigan.         The

defendants are the following individuals who allegedly are employed by the

Michigan Department of Corrections: an unidentified African American nurse; a

nurse with the surname Fenrick; a physician’s assistant named Roslyn Jindall; a

dentist with the surname Webster; Dr. Jhong Choi; and Janet Campbell. Plaintiff

alleges in his complaint that the defendants were deliberately indifferent to his

serious medical needs after his oral surgery in November of 2019.
Case 2:21-cv-10225-NGE-DRG ECF No. 19, PageID.193 Filed 09/10/21 Page 2 of 5




      On February 19, 2021, the Court stayed the case to enable the parties to

participate in this district’s Pro Se Prisoner Early Mediation Program before the

defendants were formally served. See Order Staying Case, ECF No. 3. On April 12,

2021, while the case remained stayed, Plaintiff moved for a default judgment against

the unknown African American nurse and Dr. Webster. Plaintiff asserted that those

two defendants did not enter a limited notice of appearance for purposes of the early

mediation program. See Mot. for Default J., ECF Nos. 8 and 9. Plaintiff also asked

the Court to direct service of his motions for default judgment on the unknown

African American nurse and Dr. Webster. See Request to Direct Service, ECF No.

7.

      The case proceeded to mediation without a resolution of Plaintiff’s motions

for default judgment and request for service of the motions, but the parties did not

reach a settlement during the mediation conference. Accordingly, on August 31,

2021, United States Magistrate Judge Kimberly G. Altman lifted the stay and

returned the case to the undersigned. See Order Lifting Stay, ECF No. 16.

                                  II. Discussion

      As noted above, Plaintiff seeks a default judgment from Dr. Webster and the

defendant identified as an unknown African America nurse. He points out that those

defendants did not enter a limited appearance for purposes of mediation, as required




                                         2
Case 2:21-cv-10225-NGE-DRG ECF No. 19, PageID.194 Filed 09/10/21 Page 3 of 5




by the Mediation Procedure. See Order Staying Case, Attachment A, ECF No. 3,

PageID.143-44.

      Counsel for the defendants would not have been able to enter an appearance

for the unknown African American nurse, because Plaintiff did not identify that

individual by name. In addition, none of the defendants have been formally served

with a summons and complaint; instead, the Court merely arranged to have the

complaint informally served on the Michigan Attorney General or on counsel for

any third-party defendants. See id. at PageID.143.

      A plaintiff is not entitled to a default judgment from defendants who have

never been served with a pleading. See Reid v. City of Detroit, No. 18-13681, 2020

WL 5902597, at *5–*7 (E.D. Mich. Oct. 5, 2020) (unpublished). As explained by

another judge in this District,

      [t]he party moving for default judgment has the burden of proving that
      the defendant was properly served. INYST Fin. Group, Inc. v. Chem–
      Nuclear Sys., Inc., 815 F.2d 391, 398 (6th Cir. 1987). Proper service is
      a prerequisite to personal jurisdiction, and therefore default judgment
      is inappropriate in the absence of service. Friedman v. Estate of
      Presser, 929 F.2d 1151, 1156 (6th Cir. 1991); accord Grand
      Entertainment Group, Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 492
      (3d                              Cir.                             1993).

Est. of Wyatt v. WAMU/JP Morgan Chase Bank, No. 09-14919, 2011 WL 3163242,

at *3 (E.D. Mich. July 27, 2011) (unpublished). Because the defendants have not

been properly served with the complaint, the Court denies Plaintiff’s motions for a



                                         3
Case 2:21-cv-10225-NGE-DRG ECF No. 19, PageID.195 Filed 09/10/21 Page 4 of 5




default judgment and his request for service of the motions on Dr. Webster and the

unknown African American nurse.

      Plaintiff is now responsible for identifying the unknown defendant and

serving the complaint and a summons on each defendant. See Fed. R. Civ. P. 4(c)(1);

see also Byrd v. Stone, 94 F.3d 217, 219 (6th Cir. 1996) (“The plaintiff generally

bears responsibility for appointing an appropriate person to serve a copy of his

complaint and the summons upon a defendant.            Fed. R. Civ. P. 4(c)(1). The

appointed person is usually a commercial process server plaintiff has contracted with

to effectuate service for a fee.”). The Court is not required to order the United States

Marshal or any other person to serve the summons and complaint, because Plaintiff

prepaid the filing fee and is not proceeding in forma pauperis under 28 U.S.C. §

1915. Cf. Fed. R. Civ. P. 4(c)(3) (stating that the court must order that service be

made if the plaintiff is authorized to proceed in forma pauperis under § 1915; E.D.

Mich. L.R. 4.1(b) (stating that “the Clerk must arrange for service of the summons

and complaint by the United States Marshal for a plaintiff authorized to proceed in

forma pauperis under 28 U.S.C. § 1915”).

      To facilitate service, Plaintiff must complete one summons for each defendant

and then submit the completed summonses to the Clerk of this Court at 231 West

Lafayette Blvd., Detroit, MI 48226. See E.D. Mich. L.R. 4.1(a) (“A party requesting

the issuance of any process or who initiates a proceeding in which the issuance of


                                           4
Case 2:21-cv-10225-NGE-DRG ECF No. 19, PageID.196 Filed 09/10/21 Page 5 of 5




process is required by statute, rule, or order must prepare all required forms. Where

necessary, the party must present the process to the Clerk for signature and

sealing.”). On receipt of the completed summonses, the Clerk of the Court will issue

the summonses and return them to Plaintiff who must then serve a signed and sealed

summons and a copy of his complaint on each defendant. The 90-day period for

service under Federal Rule of Civil Procedure 4(m) began to run on the date that the

stay in this case was lifted. See Order Staying Case, at p. 1, ¶ 5, ECF No. 3,

PageID.141.

      IT IS SO ORDERED.

                                s/Nancy G. Edmunds
                                Nancy G. Edmunds
                                United States District Judge

Dated: September 10, 2021



I hereby certify that a copy of the foregoing document was served upon counsel of
record on September 10, 2021, by electronic and/or ordinary mail.

                                s/Lisa Wagner for Lisa Bartlett
                                Case Manager




                                         5
